COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        Brian Cweren and The Cweren Law Firm, PLLC v. Eureka
                            Multifamily Group, L.P., Rene Campos, Jimmy Arnold, and
                            Chris Robertson

Appellate case number:      01-21-00470-CV

Trial court case number:    2021-18448

Trial court:                55th District Court of Harris County

       Appellants, Brian Cweren and The Cweren Law Firm PLLC, have filed a notice of
appeal of the trial court’s denial of their Motion to Dismiss Under the Texas Citizens
Participation Act. On February 14, 2022, appellants informed this Court that a mediation
was scheduled for March 4, 2022. On March 31, 2022, the Court requested a status
report from the parties as to the outcome of the mediation. Appellants and appellees,
Eureka Multifamily Group, L.P., Rene Campos, Jimmy Arnold, and Chris Robertson,
have informed the Court that mediation has been rescheduled for May 27, 2022.
       Accordingly, we abate the appeal. Within ninety days of the date of this order,
the parties are directed to file a motion to reinstate and dismiss the appeal, a motion to
reinstate and proceed with the appeal, or a report advising the Court of the status of the
mediation proceedings. If the parties do not respond as directed, the case may be
reinstated on the Court’s active docket and the appeal will proceed under the applicable
Texas Rules of Appellate Procedure.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: __/s/ Julie Countiss_____________________________________
                   Acting individually  Acting for the Court

Date: ___April 12, 2022______